 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarpenters District Council of Will County and Vi-cinity and Mid-America Regional BargainingAssociation. Case 13-CB-8611April 2, 1981DECISION AND ORDEROn November 19, 1980, Administrative LawJudge David L. Evans issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, the General Coun-sel filed cross-exceptions, and the Charging Partyfiled a brief in support of the Administrative LawJudge's Decision and a motion to strike Respond-ent's exceptions and supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Carpenters Dis-trict Council of Will County and Vicinity, WillCounty, Illinois, its officers, agents, and representa-tives, shall take the action set forth in the said rec-ommended Order, except that the attached noticeis substituted for that of the Administrative LawJudge.IT IS FURTHER ORDERED that the ChargingParty's motion to strike Respondent's exceptionsand supporting brief be, and it hereby is, denied.I We agree with the Administrative Law Judge that Respondent vio-lated Sec. 8(b)(3) by refusing to bargain concerning the subject of agrievance arbitration procedure. In doing so, however, we disavow theAdministrative Law Judge's comment that Respondent "has the Employ-er by the throat," and that it is "safe to assume that it has, from time totime, squeezed."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which both sides had an oppor-tunity to present evidence, the National Labor Re-lations Board has found that we have violated theNational Labor Relations Act, as amended, and wehave been ordered to post this notice and abide byits terms.255 NLRB No. 75WE WILL NOT refuse to bargain with Mid-America Regional Bargaining Association onbehalf of the journeymen, carpenters, and ap-prentices in our territorial jurisdiction who areemployed by employer-members of that associ-ation, excluding all other employees and super-visors, with regard to the subject of grievancearbitration.WE WILL NOT in any like or related mannerrefuse to bargain with Mid-America RegionalBargaining Association.WE WILL notify Mid-America Regional Bar-gaining Association that we will, upon request,meet and bargain with regard to the subject ofgrievance arbitration and, if an agreement isreached, embody such understanding in a writ-ten signed agreement.CARPENTERS DISTRICT COUNCIL OFWILL COUNTY AND VICINITYDECISIONSTATEMENT OF THE CASEDAVID L. EVANS, Administrative Law Judge: A hear-ing in this proceeding was held on May 8 and 9, 1980, atChicago, Illinois, based on charges filed on July 18,1979,' against Carpenters District Council of WillCounty and Vicinity, herein called Respondent or theUnion, by Mid-America Regional Bargaining Associ-ation, herein called MARBA or the Association. Basedon these charges the Regional Director issued a com-plaint and notice of hearing alleging a violation of Sec-tion 8(b)(3) of the National Labor Relations Act, asamended, by Respondent. Respondent duly filed ananswer to the complaint admitting jurisdiction and othermatters but denying the commission of any unfair laborpractices.The Charging Party and Respondent have filed briefswhich have been carefully considered. The GeneralCounsel argued orally at hearing, but did not submit abrief. Upon the entire record and having taken into ac-count the arguments made at the hearing and in thebriefs submitted I make the following:FINDINGS AND CONCLUSIONS1. JURISDICTIONMid-America Regional Bargaining Association is an Il-linois not-for-profit corporation engaged in the businessof representing employer associations in collective bar-gaining. During the 12 months preceding the issuance ofthe complaint herein, in the course and conduct of its op-erations as a representative for employer associations,MARBA provided services valued in excess of S50,000for enterprises within the State of Illinois, including theContractors Association of Will and Grundy Counties,I All dates are in 1979 unless otherwise indicated. CARPENTERS OF WILL COUNTY531Illinois, the Builders Association of Greater Chicago, Illi-nois, and the Northwestern Illinois Contractors Associ-ation. These three associations have, as members, em-ployers who in the course and conduct of their businessoperations annually purchase and receive at their facili-ties in Illinois goods and materials valued in excess of$50,000 from points outside the State of Illinois. Thecomplaint alleges, the answer admits, and I find and con-clude that MARBA is an employer engaged in com-merce within the meaning of Section 2(6) and (6) of theAct.II1. THE UNION'S LABOR ORGANIZATION STATUSThe complaint alleges, Respondent admits, and I findand conclude that at all times material herein Respond-ent has been and is a labor organization within the mean-ing of Section 2(5) of the Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICESThe narrow issue herein is whether Respondent failedand refused to bargain in good faith during contract ne-gotiations in 1979 with respect to the subject of griev-ance arbitration in violation of Section 8(b)(3) of the Na-tional Labor Relations Act.Respondent is the bargaining representative of approxi-mately 750 carpenters who work in Will County, Illinois,and the vicinity thereof. In 1971 MARBA was formed asan association comprised of employer associations whichbargain with various construction unions in and aroundthe six-county, two-state, Chicago metropolitan area.Specifically, on behalf of two of its member associations,the Contractors Association of Will and Grundy Coun-ties and the Chicago Outerbelt Contractors Association,MARBA has negotiated successive collective-bargainingagreements with Responent since 1972. The last agree-ment before the circumstances of this case was signed in1976 and expired on May 31, 1979. Neither this agree-ment nor any of its three precedessors contained a bind-ing arbitation provision or a no-strike clause. 2Heading MARBA's 1979 negotiating team was CharlesReinhart, a labor relations consultant who was usuallyassisted by William McCabe, an officer in MARBA andthe negotiating team recording secretary, and PaulCocose and Arnold Pedersen who head Chicago areaconstruction firms and who were members of the com-mittee. Respondent's team was headed by George Per-inar, president of Respondent, and Gary Perinar (son ofGeorge), Donald Lipinski, and Wayne Mueller, unionbargaining committee members.a The Association asserts that the absence of an arbitration provisionhas resulted in numerous strikes over the years and it sought to adduceevidence thereof as a justification for its demand that the Union bargainon the issue of arbitration in the 1979 negotiations. I rejected all such tes-timony, and the Association urges reconsideration in its brief Since arbi-tration is indisputably a mandatory subject of bargaining, the reasonable-ness of the Association demand is not in issue. Moreover, while there is averitable myriad of reported cases where a union seeks, and an employerresists, an arbitration provision, there are none where the shoe is on theother foot. The only possible reason for the role reversal herein is thatthe Union, by virtue of its power of the picket, has the Association bythe throat. It is further safe to assume that it has, from time to time.squeezed. I adhere to my ruling.At the time of the hearing George Perinar had de-ceased. The testimony adduced at the hearing is that ofwitnesses called by the General Counsel. Respondentcalled no witnesses, and there are no issues of fact.Negotiating Meeting One; May 10: At the initial negoti-ation session George Perinar stated that the Unionwanted parity with the wage gains made by other unionsin the area and made other economic demands. Reinhartresponded that the Association wanted some "work ruleschanges," a term which indicated noneconomic items,also. Reinhart stated specifically that it was of paramountimportance to the employers that they have a grievanceprocedure with arbitration provisions. To this proposalGeorge Perinar replied, "Forget it."Negotiating Meeting Two; May 22: At this meetingGeorge Perinar was not present, nor were Pedersen orCocose. Gary Perinar represented the Union as Reinhartdid, again, represent the Association. At the secondmeeting as well as other topics were discussed and Rein-hart read, but did not distribute any materials reflecting,a proposal banning any cessation of work and provisionfor binding arbitration. Reinhart stated the need for anarbitration clause three times and upon each occurrenceGary Perinar replied "no way" or "no use talking aboutit." The third time he made such a response, accordingto the undisputed testimony of McCabe and Reinhart,Gary Perinar smiled and stated that he was not refusingto bargain on the issue and that it would be considered.The Union submitted a long list of economic demandsand made no proposal on grievance arbitration.Negotiating Meeting Three; May 30: At the third meet-ing MARBA submitted a package proposal which in-creased some of the economic offers and dropped someof the work rule changes requested, but continued in therequest for an arbitration and no-strike clause. The Unionrejected the offer in the entirety, not singling out thegrievance arbitration issue for any comment; nor wasthere any specific comment by MARBA regarding arbi-tration.Negotiating Meeting Four: June 29: At the fourth meet-ing MARBA reiterated its May 30 package proposalwhich George Perinar rejected in its entirety, making nospecific statement regarding arbitration. The Union sub-mitted a package proposal and, after a brief caucus,MARBA returned with a somewhat modified proposal,but again asserting a demand for arbitration procedure.Again Association proposals were rejected by the Unionwithout specific comment being made by either sideabout arbitration.At the June 29 meeting, the Union served notice thatit would take a strike vote. On July 2, the Union began aselective strike and MARBA instituted a lockout of allWill County carpenters. The strike continued untilAugust 21.Negotiating Meeting Five; July 12: Each party madetotal package proposals, that of MARBA again contain-ing the grievance arbitration provision. The parties re-jected each other's proposals without specific commenton any particular provision thereof.Negotiating Meeting Six; July 23: At this meetingMARBA submitted a package proposal which substan-CARPENTERS OF WILL COUNTY 531 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDtially modified its grievance arbitration proposal. Asmodified, the proposal provided that, after specified pre-liminary steps, the matter "may be referred to binding ar-bitration if both parties agreed." The proposal furtherprovided that, if no agreement to submit to arbitrationwas reached, the Union could engage in a strike or theAssociation a lockout provided that 14 days' notice ofsuch action was given to the other party. This proposalwas read, but not submitted in writing, to the Union. Tothis proposal George Perinar replied only that it was thesame as that which had been previously submitted; thatthere was no need for further meetings, that he wouldask for the next meeting; and said, "I will call you-don't call me."Meeting in Washington, D.C.;: August 2: This meetingcould not precisely be called a "negotiating session"; itwas held at the behest of MARBA which sought toinvoke the assistance of International representatives ofthe Carpenters Union in reaching a settlement to thecontractual disputes and the ongoing strike. In attend-ance for MARBA were Pederson, Reinhart, McCabe,Cocose, and several other members of the MARBAboard. Respondent was represented by George Perinarand one Mike Nippert, a union officer. The meeting wasconducted by William Konyha, senior vice president ofthe International, and Don Danielson, staff assistant toKonyha. The parties reviewed their economic differ-ences and Reinhart stated that a major point of disputewas the failure to achieve a grievance arbitration proce-dure. Konyha indicated that he was surprised that theparties did not have arbitration agreement and recom-mended that one be reached. Perinar made no response.At the end of the meeting Cocose directly asked Perinar:"Now can we go back and negotiate an arbitration andgrievance procedure." Perinar replied: "No way."Negotiating Meeting Seven; August 6: The parties metagain and exchanged package proposals, the Companyreasserting its voluntary arbitration provision and theUnion making no counterproposal on that topic. Thistime, however, Perinar did state that he "would study"the voluntary arbitration proposal.Negotiating Meeting Eight; August 20: MARBA againsuhmitted a package proposal including the voluntary ar-bitration provision. McCabe was asked what GeorgePerinar replied to the arbitration proposal and he testi-fied:The Union, Mr. George Perinar in particular,said that there was no way we would have a griev-ance procedure; that it wasn't good for us, it wasn'tgood for the industry, that it would require monthlymeetings which were detrimental, and that, if wewere good during the course of the coming con-tract, he would agree to discuss it at a future date,at the next negotiating round.The parties dickered back and forth about wages, finallyreaching an agreement on economic items and agreementto continue all the "work rules" of the prior agreement,meaning that there was to be no arbitration and no no-strike provision in the contract. The strike terminated thefollowing day.ConclusionsThe Act imposes upon the parties the duty3"to enterinto discussion with an open and fair mind, and a sincerepurpose to find a basis of agreement." N.L.R.B. v.Herman Sausage Company, Inc., 275 F.2d 299, 231 (5thCir. 1960). As the Supreme Court stated in N.L.R.B. v.Insurance Agents' International Union, AFL-CIO [Pruden-tial Insurance Company of America], 361 U.S. 477, 485(1960):Collective bargaining, then, is not simply an occa-sion for purely formal meetings between manage-ment and labor, while each maintains an attitude of"take it or leave it"; it presupposes a desire to reachultimate agreement, to enter into a collective bar-gaining contract.This obligation does not compel either party to agree toa proposal or to make a concession. N.L.R.B. v. Ameri-can National Insurance Company, 343 U.S. 395 (1952);specifically, it does not compel agreement to particularproposals no matter how desirable, or even vital, to theother party. H. K. Porter Co., Inc. v. N.L.R.B., 397 U.S.99 (1970). However, the Board may, and does, examinethe contents of the proposals and responses, for "if theBoard is not to be blinded by empty talk and by themere surface motions of collective bargaining, it musttake some cognizance of the reasonableness of the posi-tions taken by [the parties] in the course of bargainingnegotiations." N.L.R.B. v. Reed & Prince Mfg. Co., 205F.2d 131, 134 (Ist Cir. 1953), cert. denied. 346 U.S. 887.Here, Respondent barely gave occasional lip service tothe employers' proposal that some method other thanutilization of raw economic weaponry be utilized for thepurpose of resolving disputes arising during the term ofthe contract. George Perinar's telling the employers tobehave themselves and he would talk about it when thenew contract expired is the closest he came to a counter-proposal. His responses of "no way," "forget it," orsimply "no" were the Union's answers and only real rea-sons to the proposal, notwithstanding the empty expres-sion of Gary Perinar once that Respondent was not re-fusing to bargain or George Perinar's later statement thatthe Union "would study" the Association's proposal. Inan apparent attempt to manufacture something to ad-vance as a reasonable basis for his adamant refusal,George Perinar created a specter of monthly meetings;but the "burden" of monthly meetings does not consti-tute a defense for Respondent's outright refusal to con-sider the matter. Finally, although in its brief Respondentpoints out that MARBA never reduced its arbitrationclauses to writing, this objection was never raised duringthe course of bargaining, and it certainly does not consti-tute a factual or legal defense for the allegation.MARBA was never asked to reduce the matters to writ-ing; from Respondent's cavalier rejection of the principle3 The duty to bargain imposed upon labor organizations by Sec. 8(bX3)is the same as that imposed upon employers under Sec. 8(a)(5). NationalMaritime Union of America. affiliated with the Congress of Industrial Orga-nizations. and Joseph Curran, its Agent (The Texas Company), 78 NLRB971, q80 (1948). CARPENTERS OF WILL COUNTY533of arbitration it is quite apparent that it would have beenfutile for it to have done so.I find and conclude that, by its adamant refusal to con-sider during the 1979 negotiations the Association'sgrievance arbitration proposal, Respondent violated Sec-tion 8(b)(3) of the Act.CONCLUSIONS OF LAW1. Mid-America Regional Bargaining Association andits members are employers and are engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Carpenters District Council of Will County and Vi-cinity is a labor organization within the meaning of Sec-tion 2(5) of the Act.3. All employees who are employed by members ofMid-America Regional Bargaining Association in Willand Grundy Counties, Illinois, and who are engaged inperforming work properly coming under the jurisdictionof the United Brotherhood of Carpenters and Joiners ofAmerica as defined in its trade autonomy and establishedby decisions of record of the building trades departmentof the American Federation of Labor and/or decisionsrendered by the National Joint Board for the Settlementof Jurisdictional Disputes, but excluding office clericalemployees, professional employees, guards and supervi-sors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Carpenters District Council of Will County and Vi-cinity at all times material herein has been, and is, exclu-sive representative of all employees in the aforesaid ap-propriate unit for the purposes of collective bargainingwith respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employment.5. By refusing to bargain with Mid-America RegionalBargaining Association regarding the subject of griev-ance arbitration Respondent has since May 10, 1979, en-gaged in unfair labor practices within the meaning ofSection 8(b)(3) of the Act.6. The aforesaid unfair labor practice is an unfair laborpractice within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYHaving found that Respondent violated Section 8(b)(3)it will be recommended that Respondent be ordered tocease and desist from such conduct and take certain af-firmative action in order to effectuate the policies of theAct.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER4The Respondent, Carpenters District Council of WillCounty and Vicinity, its officers, agents, and representa-tives, shall:4 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-1. Cease and desist from:(a) Refusing to bargain with Mid-America RegionalBargaining Association on behalf of journeymen and ap-prentices in its territorial jurisdiction who are employedby employer members of said association, excluding allother employees and supervisors, with regard to griev-ance arbitration.(b) In any like or related manner refusing to bargainwith Mid-America Regional Bargaining Association.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Respondent Union shall notify Mid-America Re-gional Bargaining Association that it will, upon request,meet and bargain with regard to the subject of grievancearbitration and, if an agreement is reached, embody suchunderstanding in a written, signed agreement.Post at Respondent's business office and meetingplaces, within its territorial jurisdiction, copies of the at-tached notice marked "Appendix."5Copies of saidnotice, on forms provided by the Regional Director forRegion 13, after being duly signed by Respondent's au-thorized representative, shall be posted immediately uponreceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaces where notices to members are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(c) Promptly after receipt of copies of said notice fromthe Regional Director, return to him, or her, signedcopies for posting by Mid-America Regional BargainingAssociation and by all of its constituent members, andthe employers who comprise the constituent members,the employees of whom Respondent represents, if saidemployers be willing, at their places of business, includ-ing all places where notices to employees are customar-ily posted.(d) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations. be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."CARPENTERS OF WILL COUNTY 533